DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 01/25/2021.
In the instant application, claims 6 and 8 are cancelled; Claims 1, 16 and 17 are amended independent claims; Claims 1-5, 7 and 9-17 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-5, 7 and 9-17 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant amended claims 13-14 to overcome the objections of these claims due to having the same limitations, have been full considered and are persuasive. The objects of claims 13-14 are respectively withdrawn.
Claims 1-5, 7 and 9-16 are no longer interpreted under 35 U.S.C 112, Sixth Paragraph, in view of the amendments.
Applicant amended claim 17 to overcome the rejection of this claim under 35 U.S.C 101 due to non-statutory subject matter, have been full considered and are persuasive. The rejection of claim 17 under 35 U.S.C 101 is respectively withdrawn.
The present invention is directed to a display control apparatus, a display control method and a non-transitory computer-readable medium for displaying a plurality of representative images extracted from a search target image group, and image group 
Independent claims 1, 16 and 17 when considered as a whole, are allowable over the prior art of record.  
The closest prior arts, as previously cited: Sakaguchi (2011/0243452) teaches a method for storing images that are classified into groups. A controller extracts meta information items from the images for each group based on the event feature information items, analyzes superordinate meta information from the extracted meta information items to derive what event is expressed and to whom the event is related in the images, and output a thumbnail image of the selected representative image for each group. Anthony (US 2009/0193359) teaches a method for displaying a group of photo thumbnails to a user, and when the user selects one of the thumbnails, a transition is provided replacing the group of thumbnails with the photo represented by the selected thumbnail. Peters (US 2012/0082378) teaches a method of selecting at least one representative image from a plurality of images. The method further divides the plurality of images into clusters according to a predetermined characteristic of the content of the plurality of images, selecting at least one of the clusters based on the number of images in each of the clusters, and selecting at least one image from the selected at least one cluster as the representative image. 
However, Sakaguchi, Anthony and Peters do not teach or suggest the particular combination of steps or elements as recited in the amended independent claims 1, 16 and 17. For example, the prior arts do not teach of suggest the steps of “receive a second user input to cancel the selection of the image group information displayed on the display screen; and exclude an image corresponding to the selected image group information from the search target image group based on the received second user input to cancel the selection of the image group information displayed on the display screen.”

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached from Monday – Friday between 8:30 AM and 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TAM T TRAN/Primary Examiner, Art Unit 2174